Ferguson, Judge
(dissenting):
I dissent.
The facts in this ease demonstrate that nominations for enlisted membership on courts-martial convened by the Commanding General, VII Corps, were, until January or February 1963, officially limited to those noncommis-sioned officers who possessed the highest possible grade — that of E-9. Thereafter, “members in pay grades E-7 and E-8 were phased in and this procedure was made official in April 1963 with the approval and publication of VII Corps Circualr [sic] 220-45.”
It is apparent, therefore, that the convening authority deliberately restricted the appointment of enlisted court members to senior noncommis-sioned officers. Thus, for the reasons set forth in my separate opinion in United States v Crawford, 15 USCMA 31, 35 CMR 3, I would reverse the decision of the board of review and order another trial before a properly constituted court-martial.